In a proceeding to invalidate petitions designating appellant Noto as a candidate in the Conservative Party primary election to be held on September 9, 1975 for nomination for the public office of legislator, 12th Legislative District, County of Suffolk, the appeal is from a judgment of the Supreme Court, Suffolk County, entered August 20, 1975, which granted the application. Judgment reversed, on the law and the facts, without costs; determination of the Commissioners of Election reinstated; and the name of candidate Noto directed to be placed on the ballot, with the following memorandum: Eight signatures were invalidated because four names appeared twice on the petition. In our opinion, only four should have been eliminated, which would leave the petition valid. Gulotta, P. J., Rabin, Christ, Benjamin and Shapiro, JJ., concur.